DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 11 March 2021.
Claims 1, 3-10, 12-19, and 21-22 are pending.
The previous rejections have been withdrawn in view of amendment and Applicant’s argument that Garg passes additional gas to the stack, not the convective bank so that it mixes with the flue gas (from the radiant section).  
Allowable Subject Matter
Claims 1, 3-10, 12-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: A method for processing a hydrocarbon stream in a reformer, the method comprising: heating a naphtha feed stream in a convective bank, the convective bank in fluid and thermal communication with at least one radiant cell, wherein the entire naphtha feed stream is heated in the convective bank without passing through the at least one radiant cell or another radiant heater before reaching the convective bank; reacting the heated naphtha feed stream in a first reformer reaction zone to form a first reformer effluent; heating the first reformer effluent in a first radiant cell, wherein the first radiant cell combusts fuel to heat the first reformer effluent and forms a first flue gas; introducing the first flue gas from the first radiant cell into the convective bank to heat the naphtha feed stream; removing an exhaust gas from the convective bank at a temperature in a range of about 732°C to about 899°C; and controlling an outlet temperature of the heated naphtha feed stream from the convective bank to a temperature in a range of about 427°C to about 649°C, as claimed in claims 1 and 16, wherein the outlet temperature of the heated , is not sufficiently disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MICHELLE STEIN/Primary Examiner, Art Unit 1771